Name: Commission Regulation (EEC) No 2006/85 of 19 July 1985 on the supply of common wheat to the world food programme as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 188/22 Official Journal of the European Communities 20 . 7. 85 COMMISSION REGULATION (EEC) No 2006/85 of 19 July 1985 on the supply of common wheat to the World Food Programme as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1278/84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (*), Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down the implementing rules for 1985 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (*), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy Q, as last amended by Regulation (EEC) No 2543/73 (8), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 3 July 1984 and 29 May 1985 the Commission of the European Communities decided to grant, under Community measures, various quantities of cereals to certain non-member countries and bene ­ ficiary organizations ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (9), as last amended by Regulation (EEC) No 3323/81 (10) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in Annex I hereto shall implement the mobilization and supply proce ­ dures in accordance with the provisions of Regulation | (EEC) No 1974/80 and with the conditions laid down in Annex I hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 1985. For the Commission Frans ANDRIESSEN Vice-President 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4. 1984, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 89. O OJ No L 352, 14. 12. 1982, p. 1 . Is) OJ No L 124, 11 . 5. 1984, p. 1 . 0 OJ No L 54, 23. 2. 1985, p. 1 . 0 OJ No 106, 30. 10 . 1962, p. 2553/62. ( ») OJ No L 192, 26. 7. 1980, p . 11 . H OJ No L 334, 21 . 11 . 1981 , p. 27.( ¢) OJ No L 263, 19 . 9 . 1973, p. 1 . 20 . 7 . 85 Official Journal of the European Communities No L 188/23 ANNEX I 1 . Programme : 1984 (13 000 tonnes)  1985 (2 632 tonnes) 2 . Recipient : World Food Programme (WFP) 3 . Place or country of destination : Bangladesh 4. Product to be mobilized : common wheat 5 . Total quantity : 15 632 tonnes 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee, 40, D-6000 Frankfurt/ Main, telex 41 1 475 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the minimum bread-making quality required for intervention (moisture : 14,5 % maximum) 10 . Packaging : in bulk 1 1 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 30 July 1985 16 . Shipment period : 1 August to 10 September 1985 1 7 . Security : 6 ECU per tonne Note The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. No L 188/24 Official Journal of the European Communities 20. 7. 85 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 4 030 Bayerische Lagerversorgung GmbH &amp; Co. BauerstraÃ e 1 8700 WÃ ¼rzburg WÃ ¼rzburg 7 018 801 l 1 399 Bavaria Schiffahrts- und Speditions AGPostfach 1 1708700 WÃ ¼rzburg WÃ ¼rzburg 1017 301 3 592 Vereinigte Landwarenkaufleute in SÃ ¼ddeutschland Lagerland" e. G. Brienner StraÃ e 27 Postfach 202 509 8000 MÃ ¼nchen 2 Bergtheim 342 701 3 699 Vereinigte Landwarenkaufleute in SÃ ¼ddeutschland Lagerland" e. G. Brienner StraÃ e 27 Postfach 202 509 8000 MÃ ¼nchen 2 Kitzingen 342 702 2912 Rhenus-WTAG AG Zweigniederlassung Duisburg SchifferstraÃ e 58 Postfach 210 164 4100 Duisburg Duisburg 257 402